DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
Claim 1 is objected to because of the following informalities: the limitation "the two tensile strength members" lacks sufficient antecedent basis in the claim.  It is presumed to be “two of the tensile strength members” for the purpose of this Office action.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PGPub 2004/0240810 by Moon.
Moon teaches an optical fiber comprising a sheath (outer sheath 350) comprising recesses and protrusions that are alternately disposed in a circumferential direction on an outer circumferential surface of the sheath (as illustrated in Fig. 3); a core (defined by a tube 340) that comprises optical fibers (310) and is accommodated in the sheath; and tensile strength members (a plurality of tensile members 320) embedded in the sheath, wherein the core is interposed between the tensile strength members in a transverse cross-sectional view (the optical fibers are surrounded by the tensile strength member in a 

    PNG
    media_image1.png
    661
    524
    media_image1.png
    Greyscale

Regarding claim 2, in the transverse cross-sectional view, on a straight line (a dashed line “A” as shown in Fig. 3 reproduced above) connecting a center of the core and a center of one of the tensile strength members, a top portion of one of the protrusions is disposed outside one of the tensile strength members in a radial direction (above a dashed line “B” as shown in Fig. 3 reproduced above).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Moon as applied to claim 1 above, and further in view of U.S. PGPub 2013/0188916 by Bradley et al.
Moon teaches the optical cable comprising the sheath with the embedded strength members as stated above. Moon further teaches that the sheath 450 may have rip cords (not shown in drawings) mounted adjacent its inner wall to easily peel off the optical fiber cable. ([0038])  Moon does not further teach a marking portion protruding outward in a radial direction disposed in the sheath.
Bradley also teaches an optical cable (110, Fig. 1B) having a plurality of optical fibers (118) inside a sheath (114) having a plurality of strength members (120, 122) embedded therein, and a ripcord 126 that is embedded in the sheath, wherein the submerged location of the embedded ripcord 126 may be marked on the outside of the cable 110 by a raised surface (i.e., a portion protruding outward in a radial direction, which also places the ripcord between the marking portion and the central core of the cable).  It would have been obvious to one having ordinary skill in the art to modify Moon’s invention by adding the raised/protruding marking portion as indicia for the location of the ripcord within the cable so that a user may easily locate the ripcord to access the fibers inside the cable.
Moon further does not teach an outer end of the marking portion in the radial direction is disposed either on a circumscribed circle circumscribing the protrusions or inside the circumscribed .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. PGPub discloses a cable having a contoured pattern may include a pattern of ridges and valleys mechanically formed into the outer jacket.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE PENG whose telephone number is (571)272-2177. The examiner can normally be reached 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE Y PENG/               Primary Examiner, Art Unit 2883